DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group of Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 February 2021
Applicant's election with traverse of Group I, claims 1-5, in the reply filed on 16 February 2021 is acknowledged.  The traversal is on the ground(s) that:
Applicant is entitled to a consideration of related embodiments falling within the scope of a generic inventive concept; a search and examination of the entire application could be accomplished without a serious burden on the examiner since the multiple embodiments identified of record would seemingly encompass a common field of search; the examiner is neither considering independent claim 6 as a whole, nor is the examiner considering any of the other claims 7-13 which are part of group II; applicant 
  This is not found persuasive because of the following:
applicant is entitled to a consideration of related embodiments falling within the scope of a generic inventive concept
The instant application, 16/462,687, is the national stage of PCT Application No. PCT/EP2017/079912.  MPEP § 1850 Unity of Invention Before the International Searching Authority – II DETERMINATION OF “UNITY OF INVENTION” states “[a]n international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept.”  In this case, the examiner, in accordance with PCT Rule 13, has determined Groups I, II, and III lack unity of invention and, as such, there is no scope of a generic inventive concept across Groups I, II and III to which applicant is entitled examination and consideration on the merits. 
a search and examination of the entire application could be accomplished without a serious burden on the examiner since the multiple embodiments identified of record would seemingly encompass a common field of search;
MPEP § 803 Restriction – When Proper states “[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.”  This is commonly referred to as US Restriction Practice (independent and distinct analysis).  However, the instant application, 16/462,687, is the national stage of Unity of Invention Before the International Searching Authority – II DETERMINATION OF “UNITY OF INVENTION” which states “[a]n international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept.”  In this case, the examiner, in accordance with PCT Rule 13, has determined Groups I, II, and III lack unity of invention.  Applicant’s arguments are drawn to US Restriction Practice (independent and distinct analysis).  The instant application is the national stage entry of an international application under PCT. MPEP § 823 Unity of Invention Under the Patent Cooperation Treaty states [t]he analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 USC 371 (unity of invention analysis) as compared to national applications filed under 35 USC 111(a) (independent and distinct analysis).
the examiner is not considering independent claim 6 as a whole 
MPEP § 13.2 Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled states “[w]here a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art (emphasis added).  In this case, the examiner considered claim 6 as a Rule 13 Unity of Invention.
the examiner is not considering any of the other claims 7-13, which are part of group II;
MPEP § 1850 Unity of Invention Before the International Searching Authority – II DETERMINATION OF “UNITY OF INVENTION” states ”[u]nity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims” (emphasis added).  Therefore, examiner has found lack of unity among Groups I, II and II in accordance with MPEP § 1850 Unity of Invention Before the International Searching Authority – II DETERMINATION OF “UNITY OF INVENTION”
applicant has paid a filing fee for an examination of all of the claims in the present application,
The instant application, 16/462,687, is the national stage of PCT Application No. PCT/EP2017/079912.  MPEP Article 17 – Procedure Before the International Searching Authority states “[t]he national law of any designated State may provide that, where the national Office of that State finds the invitation, referred to in subparagraph (a), of the International Searching Authority justified and where the applicant has not paid all additional fees, those parts of the international application which consequently have not been searched shall, as far as effects in that State are concerned, be considered withdrawn unless a special fee is paid by the applicant to the national Office of that State.”  In this case, should applicant elect to pursue divisional application(s), additional fees may apply.
no lack of unity was found in the PCT application.
MPEP § 1.476 Determination of Unity of Invention before the International Search Authority states “[b]efore establishing the international search report, the International Searching Authority will determine whether the international application complies with the requirement of unity of invention as set forth in § 1.475 (emphasis added).  MPEP § 1.499 Unity of invention during the national stage recites “[i]f the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner” (emphasis added).  MPEP provides no requirement that lack of unity determinations must be consistent between the international application considered before an International Search Authority and a national stage application under consideration by a United States Patent Examiner. 
For at least the foregoing reasons, the restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2:
Claim 2 recites the limitation "Method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Method” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] method” recited in claim 2 refers to the “A method” recited claim 1 at line 1; or, if claim 2, with a preamble which recites “[a] method” should be examined as an independent claim.

Claim 3:
Claim 3 recites the limitation "Method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Method” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] method” recited in claim 3 refers to the “A method” recited claim 1 at line 1; or, if claim 3, with a preamble which recites “[a] method” should be examined as an independent claim.

Claim 4:
Claim 4 recites the limitation "Method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Method” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] method” recited in claim 4 refers to the “A method” recited claim 1 at line 1; or, if claim 4, with a preamble which recites “[a] method” should be examined as an independent claim.

Claim 5:
Claim 5 recites the limitation "Method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim lacks antecedent basis because the term “Method” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] method” recited in claim 5 refers to the “A method” recited claim 1 at line 1; or, if claim 5, with a preamble which recites “[a] method” should be examined as an independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobergte (US 2010/0143062 A1).

Claim 1:
Tobergte discloses a method for establishing a sectional or modular wind turbine blade (10) (figs 1-6. para [0021]), comprising transporting at least two blade sections (12, 14) of said wind turbine blade (10) and a mobile factory (40, 41, 42, 44) for joining blade sections to a location at or in proximity of a wind turbine site (figs. 1-6, para [0021] and [0023]), positioning said blade sections (12, 14) with two blade section ends (52, 56) facing each other and supported on a platform (41 or 42) in said mobile factory (40, 41, 42, 44) (figs. 1-6, para [0024] and [0026]), moving said platform (via 66 and 68) in relation to the ground at the location for levelling said platform (41 or 42) (figs. 1-6, para [0027]), aligning said blade section ends (52, 56) in relation to each other (figs. 1-6, para [0026] and [0031]), and establishing said sectional or modular wind turbine blade (10) by joining blade sections in an area of connection at said blade section ends (52, 56) (coupled configuration) (figs. 1-6, para [0020], [0021] and [0022]).

Claim 2:
Tobergte discloses the method according to claim 1 where said platform is moved by one or more platform support actuators (66, 68) connected to the platform (41, 42) while standing on the ground (72) (figs. 4 and 5, para [0027]).

Claim 3:
Tobergte discloses the method according to claim 1, where at least two support cradles (110, 114) on said platform support said blade section ends (figs 2-6, para [0032]).

Claim 4:
Tobergte discloses the method according to claim 3, where said blade section ends are aligned in relation to each other by rotating, lifting (movement along y-axis (19)) and/or lowering (movement along y-axis (19)) said at least two support cradles (110, 114) (figs. 2-6, para [0032] and [0033]).

Claim 5:
Tobergte discloses the method according to claim 3, where said at least two support cradles (110, 114) are moveable horizontally (along x-axis (18)) on said platform (figs. 2-6, para [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rebsdorf (EP 2 497 686 A1) discloses a method of transporting a wind turbine blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726